Citation Nr: 0430825	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-26 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for degenerative joint 
disease of the left wrist as secondary to service-connected 
right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.F.




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1971.  This matter arises from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which denied 
service connection for left wrist disability.  This matter 
also stems from a February 2003 rating decision that denied 
service connection for bilateral hearing loss.

The veteran was afforded a personal hearing before the 
undersigned veterans law judge at the RO in March 2004.  A 
transcript of that hearing is contained in the claims folder.

In a statement received in September 2003, the veteran filed 
a claim for service connection for a disability of the kidney 
and hypertension.  He also appears to have raised the matter 
of entitlement to an increased evaluation for his service-
connected right wrist median nerve neuropathy.  A claim for a 
higher evaluation for diabetes mellitus due to peripheral 
neuropathy of the upper and lower extremities and special 
monthly compensation for loss of use of a creative organ was 
received in March 2004.  The matters of entitlement to 
service connection for a disability of the kidney and 
hypertension, and entitlement to increased ratings for right 
wrist disability and diabetes mellitus, and special monthly 
compensation for loss of use of a creative organ have not 
been developed for appellate review and are referred to the 
RO for the appropriate action.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  On VA examination in July 2003, the veteran's bilateral 
hearing showed puretone thresholds, at 500, 1000, 2000, 3000, 
and 4000 Hertz, of less than 40 in all frequencies, and did 
not show puretone thresholds of 26 or more in 3 or more 
frequencies; his speech recognition score was 100 percent in 
each ear.

3.  Degenerative joint disease of the left wrist did not 
manifest in service or within one year of service discharge, 
and no medical evidence has been presented establishing a 
nexus between the veteran's current degenerative joint 
disease of the left wrist and his active service or his 
service-connected right wrist disability.  

CONCLUSIONS OF LAW

1.  The veteran does not have a current hearing loss for VA 
compensation purposes. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2004).

2.  Degenerative joint disease was not incurred in or 
aggravated by service, was not the result of a service-
connected disability, and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in May 2003, the RO advised the veteran of 
the recent signing of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was also advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The October 2002 rating decision, February 2003 rating 
decision, and August 2003 statements of the case (SOCs) 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claims for service connection.  
The August 2003 SOCs specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Medical records have been obtained from Fayetteville VA 
Medical Center (VAMC).  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claims on appeal.  VA examinations were conducted in July 
2003 for the purpose of determining the nature, severity, and 
etiology of the veteran's hearing loss and left wrist 
disabilities.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service- connected 
disease or injury. 38 C.F.R. § 3.310(a) (2003).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss and/or arthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2004).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).



Bilateral Hearing Loss

The veteran's service medical records document a change in 
his hearing during his active military service.  His pure 
tone thresholds at his service enlistment examination, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
10
X
15
LEFT
5
15
15
X
5

However, at the time of his service discharge examination, 
his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
X
25
X
X
LEFT
10
X
25
X
X

Post service medical evidence includes the report of a July 
2003 VA audiology examination.  The examination indicated the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
35
LEFT
10
15
5
25
30

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  Considering the veteran's in service 
history of noise exposure, to include being in the immediate 
vicinity of a mine explosion, the examiner opined that the 
veteran's hearing loss more likely than not had its onset 
during his active military service.  The examiner noted that 
the veteran's hearing loss was between slight to mild in his 
right ear and slight to moderate in his right ear.

The post service medical evidence also includes a March 2004 
statement from W.A. Cross, M.D..  Speaking in the capacity as 
one who knew the veteran before and after service, Dr. Cross 
indicated that the veteran did not have any noticeable 
hearing loss prior to entering service.  He said the veteran 
was capable of hearing and carrying on conversation in a 
normal fashion.  However, following his active military 
service, Dr. Cross noted that the veteran was no longer able 
to hear in the higher range of sounds.  He said people would 
often have to repeat themselves to the veteran if there was 
background noise present such as a radio or television 
playing.

The regulations provide that impaired hearing will be 
considered to be a disability for the purposes of applying 
the laws administered by VA "when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent".  38 C.F.R. § 3.385 (2004).

Considering the results of the July 2003 VA examination, it 
is clear that the veteran does not suffer from a hearing loss 
disability for VA benefit purposes.  His puretone thresholds, 
at 500, 1000, 2000, 3000, and 4000 Hertz, was less than 40 in 
all frequencies, and he did not show puretone thresholds of 
26 or more in 3 or more frequencies.  His score on the 
Maryland CNC Test was 100 percent in each ear.  The veteran 
has not identified any post-service testing revealing the 
presence of hearing loss for VA compensation purposes.

Based on the above, the Board finds that the veteran has 
presented no competent medical evidence showing a current 
disability hearing loss disability for VA purposes.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v Derwinski, 3 Vet. App. 223, 225 
(1992).  Since there is no current hearing loss disability, 
service connection for hearing loss is not warranted. 

Degenerative Joint Disease of the Left Wrist

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of degenerative joint 
disease of the left wrist.  The records document, however, 
the veteran's surgery for a neuroma of the right medial 
nerve.  No abnormality of the left wrist was noted on 
discharge examination.  In this regard, the Board notes that 
the veteran has not alleged that his current degenerative 
joint disease of the left wrist had its onset during his 
active service, or that it was the direct result of an injury 
occurring in service.  He has also made no assertion that 
degenerative joint disease of the left wrist was diagnosed 
within one year of his service discharge.  Rather, the 
veteran contends that the degenerative joint disease in his 
left wrist was caused by having to compensate for the loss of 
use of his service-connected right wrist disability.  He says 
he developed "over-use syndrome" in his left hand, which 
resulted in his degenerative joint disease.

Post-service medical evidence includes records from the 
Fayetteville VAMC showing treatment for osteoarthritis of 
multiple joints.  Osteoarthritis of the lumbosacral spine, 
knees, shoulders, and wrists were all identified.  However, 
no findings were made with regard to the etiology of the 
veteran's osteoarthritis.

The veteran was afforded a VA orthopedic examination in July 
2003.  As the result of residual numbness and weakness of 
this right hand and wrist, he told the examiner that he been 
forced to use his left hand with greater exclusivity.  He 
said he developed progressive osteoarthritis in his left 
wrist as a result of the over use.  A physical examination 
was conducted and X-rays were taken.  The diagnosis was 
degenerative joint disease of multiple sites including 
bilateral wrists.  The examiner opined that the veteran's 
osteoarthritis of multiple joints was "secondary to his 
aging process and not secondary to his military experience."

At the veteran's personal hearing before the undersigned, 
A.F. stated that she believed the veteran's left wrist 
arthritis had been caused by over-use.  She stated there was 
a direct correlation between his service-connected right 
wrist disability, to include his reduced ability to use that 
wrist, and his problems with his left wrist.  A.F. conceded 
that she was not actually qualified to make a diagnosis or 
give an opinion on the etiology of a disability.  She said 
her opinion was based only on her 30-years of experience as a 
registered nurse.  However, she noted that a physician's 
assistant was capable of making diagnoses.

Some findings have been made that associate the veteran's 
degenerative joint disease of the left wrist with his 
service-connected right wrist disability.  Speaking as a 
registered nurse, A.F. opined that the arthritis of the 
veteran's left wrist was likely the result of over-use of the 
left upper extremity.  She observed that the veteran had been 
forced to use his left hand and wrist because of his service 
connected right wrist disability.  However, noting that she 
lacked the authority to render a competent medical diagnosis 
or opinion, A.F. indicated that her opinion was based only on 
her years of experience as a nurse.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

On the other hand, the report of the July 2003 orthopedic 
examination is clearly disfavorable to the veteran's claim.  
The examiner conducted a thorough physical examination, 
reviewed the entire claims file, and opined that there was no 
relationship between the veteran's current osteoarthritis and 
his military experience.  He concluded that the veteran's 
osteoarthritis of multiple sites was the result of the 
veteran's aging process.  His conclusion was buttressed by 
other clinical findings of multiple joint arthritis 
suggesting a systemic, rather than local, orthopedic disease 
process.  Although a physician's assistant conducted the 
examination, the Board notes that the examination report was 
"reviewed and approved by the examining provider."  See 
Adjudication Procedure Manual, M21-1, Part VI, para. 1.07(d).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds that the opinion 
rendered in the July 2003 VA orthopedic examination is 
clearly more probative than the statements made by A. F. at 
the veteran's March 2004 personal hearing.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for bilateral hearing loss and 
degenerative joint disease of the left wrist and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for degenerative joint 
disease of the left wrist as secondary to service-connected 
right wrist disability is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



